Title: Alexander Garrett to Thomas Jefferson, 31 December 1817
From: Garrett, Alexander
To: Jefferson, Thomas


                    
                        Dear Sir
                        Charlottesville
31st Decr 1817.
                    
                    On my return home last night I recieved your favor of the 29th Int incloseing the draft of a report intended to be made by the Visitors of the Central college to the Governor—and altho much gratified at an opportunity of seeing the report, yet I regret extreemly that my absence from home, should have occasioned a moments delay, in forwarding the same to the Governor; I now return you the report. I have not had the time to shew it to Mr Leitch but will communicate its contents to him;
                    
                        Respectfully Sir Your Obt St
                        Alex Garrett
                    
                